Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:
This application is in condition for allowance except for the presence of claims 1-2 directed to Group II non-elected without traverse.  Accordingly, claims 1-2 have been cancelled.
Also, claim 17 has been amended:
Line 11, after “between the at least”, delete “one metallic wire”, and insert “two metallic wires”.
Line 12, after “attached to both the at least”, delete “one metallic wire”, and insert “two metallic wires”.
End of Examiner’s amendment.
Allowable Subject Matter
Claims 3-19 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display panel, comprising a display region and a peripheral region, comprising a “wherein the peripheral region comprises a sealant region dispensed with the sealant, the first substrate is provided with at least one metallic wire in the sealant region, each of the at least one metallic wire is covered by an insulation layer, the sealant is disposed on the insulation layer, and the insulation layer comprises at least one depressed portion in the sealant region; wherein only one insulation layer is sandwiched between the at least one metallic wire and the sealant, the insulation layer being attached to both the at least one metallic wire and the sealant” as set forth in claim 3; and “wherein the peripheral region comprises a sealant region dispensed with the sealant, the first substrate is provided with at least two metallic wires in the sealant region, each of the at least one metallic wire is covered by an insulation layer, the sealant is disposed on the insulation layer, and the insulation layer comprises at least one depressed portion in the sealant region; wherein only one insulation layer is sandwiched between the at least two metallic wires and the sealant, the insulation layer being attached to both the at least two metallic wires and the sealant” as set forth in claim 17. 
Claims 4-16 and 18-19 are allowed since they depend either directly or indirectly on the allowed claim 3.
Cited but not applied prior art:
Yoshinaga (US 2006/0139505) discloses (at least in Figs. 3, 5 and 7A-7B) a display panel 100 (Fig. 3), comprising a display region 42 and a peripheral region (i.e. outside the display region 42), wherein the display panel comprises: a first substrate 51 (Fig. 3; par. [0037]); a second substrate 52 (Fig. 3), arranged opposite to the first substrate; a sealant 30, formed in the peripheral region, and adhering the first substrate and the second substrate in a sealed manner (Figs. 3 and 5); and wherein the peripheral region comprises a sealant region 30A (Fig. 7A) dispensed with the sealant 30 (Fig. 3), the first substrate is provided with at least one metallic wire 8A (par. [0035]: wiring 8 made of a low-resistance metal, e.g., aluminum) in the sealant region, the metallic wire is covered by an insulation layer 9/10 (Fig. 5), the sealant 30 is provided on the insulation layer, and corresponding to the sealant region, the insulation layer is provided with at least one depressed portion 14 (Fig. 5; par. [0037]).
However, Yoshinaga lacks disclosure of wherein only one insulation layer is sandwiched between the at least one metallic wire and the sealant, the insulation layer being attached to both the at least one metallic wire and the sealant; or wherein only one insulation layer is sandwiched between the at least two metallic wires and the sealant, the insulation layer being attached to both the at least two metallic wires and the sealant.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- January 15, 2022